Citation Nr: 1549169	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  09-33 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased initial rating for lumbar spine degenerative joint disease, rated at 10 percent prior to December 7, 2013, and at 40 percent beginning on that date.

2.  Entitlement to an increased initial rating for celiac disease, currently rated as noncompensable prior to December 30, 2011 and at 10 percent beginning on that date.

3.  Entitlement to a separate rating for right lower extremity radiculopathy.

4.  Entitlement to service connection for leg length discrepancy.

5.  Entitlement to service connection for a gastrointestinal disability, characterized as gastroenteritis and/or gastroesophageal reflux disease (GERD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to December 2007.  

This case comes before the Board of Veterans' Appeals (Board) on appeal for July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which, in pertinent part, granted service connection for lumbar spine degenerative joint disease and assigned a noncompensable rating, effective January 1, 2008; granted service connection for celiac disease and assigned a noncompensable rating, effective January 1, 2008; and denied service connection for leg length discrepancy, gastroenteritis, and anemia.  The Veteran appealed the initial ratings assigned for lumbar spine degenerative joint disease and celiac disease, and the denials of service connection for leg length discrepancy, gastroenteritis, and anemia.

In an October 2009 rating decision the RO granted an increased initial rating of 10 percent for degenerative joint disease of the lumbar spine, effective January 10, 2008.  In a March 2012 rating decision the RO granted an increased initial rating of 10 percent for celiac disease, effective December 30, 2011.  As these are not the highest possible ratings for these disabilities, the appeals continue.  See AB v. Brown, 6 Vet. App. 35 (1993).
 
When the case was last before the Board in July 2013 the Board granted service connection for anemia and remanded the remaining issues.  Thereafter, in an April 2014 rating decision the RO granted an increased rating of 40 percent for lumbar spine degenerative joint disease, effective December 7, 2013.  

The issue of entitlement to service connection for a gastrointestinal disability, characterized as gastroenteritis and/or GERD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the time period prior to January 4, 2013, the Veteran's lumbar spine degenerative joint disease was manifested by forward flexion of the thoracolumbar spine to at worst 75 degrees; there was no evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

2.  For the time period beginning on January 4, 2013, the Veteran's lumbar spine degenerative joint disease has been manifested by forward flexion limited to 30 degrees; there is no evidence of unfavorable ankylosis of the thoracolumbar spine or of the entire spine.  

3.  In giving the Veteran the benefit of the doubt, as of April 24, 2009, the Veteran's lumbar spine degenerative joint disease is manifested by moderate incomplete paralysis of the right lower extremity.

4.  For the time period prior to December 30, 2011 the Veteran's celiac disease was asymptomatic; it was controlled by diet.

5.  In giving the Veteran the benefit of the doubt, for the time period beginning December 30, 2011, the Veteran's celiac disease is manifested by diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.
5.  In giving the Veteran the benefit of the doubt, his leg length discrepancy is etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for degenerative joint disease of the lumbar spine have not been met for the time period prior to January 4, 2013.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237-5242 (2015).

2.  The criteria for an initial rating of 40 percent, but no higher, for degenerative joint disease of the lumbar spine, have been met for the time period beginning January 4, 2013.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237-5242 (2015).

3.  The criteria for separate 20 percent evaluation for right leg radiculopathy for the time period beginning April 24, 2009, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Note (1) (2015); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

4.  The criteria for an initial compensable rating for celiac disease have not been met for the time period prior to December 30, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.114, Diagnostic Code 7319 (2015).

5.  Resolving reasonable doubt in the Veteran's favor the criteria for an initial rating of 30 percent, but no higher, for celiac disease have been met for the time period beginning December 30, 2011.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.114, Diagnostic Code 7319 (2015).

6.  Resolving reasonable doubt in the Veteran's favor, service connection for leg length discrepancy is warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Because the Board is granting service connection for leg length discrepancy in this decision, no further discussion of the VCAA is necessary with respect to this claim. 

In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Veteran is challenging the initial disability ratings assigned following the grants of service connection for lumbar spine degenerative joint disease and celiac disease.  As noted above, in Dingess, the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection for lumbar spine degenerative joint disease and celiac disease was granted was legally sufficient, VA's duty to notify has been satisfied. 

The duty to assist the Veteran has also been satisfied in this case.  All available relevant evidence pertinent to the issues on appeal is in the claims file including the Veteran's service treatment records, VA treatment records, and the Veteran's and his wife's statements in support of his claims.  The Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing reflects that he has indicated the existence of any relevant evidence that has not been obtained or requested. 

In addition, the Veteran was afforded VA examinations with respect to his claims.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the February 2008, December 2011, August 2013, and December 2013 VA examination reports are adequate.  The examiners reviewed the claims file, addressed the Veteran's complaints, conducted examinations, and provided the medical information addressing the rating criteria in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The record also reflects that in December 2013 an addendum opinion report was obtained from a different VA examiner who did not examine the Veteran.  The record is not clear as to why the addendum opinion was obtained.  As explained further below, to the extent the December 2013 addendum report conflicts with the evidence obtained at the December 2013 examinations, the Board will address the evidence in terms of accepting the most favorable evidence for the Veteran.  

Neither the Veteran nor his representative has alleged that the Veteran's lumbar spine degenerative joint disease or celiac disease has increased in severity since the most recent VA examinations.  Therefore, new VA examinations are not required.  See 38 C.F.R. § 3.159 (2015); VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).  The VA examination reports are thorough and provided findings pertinent to the rating criteria.  Thus, there is adequate medical evidence of record to make a determination in this case, and additional development by way of additional examinations would be redundant and unnecessary.  See 38 C.F.R. §§ 3.326, 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its July 2013 remand.  Specifically, the July 2013 Board remand instructed the RO to provide the Veteran with VA examinations in order to determine the current level of severity of his service-connected lumbar spine degenerative joint disease and celiac disease.  The Board finds that the RO has complied with the Board's instructions and that the December 2013 VA examination reports/addendum report substantially comply with the Board's July 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Analysis

I. Increased Initial Rating 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded). Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Because the present appeal arises from an initial rating decision, which established service connection and assigned the initial disability rating, it is not the present level of disability which is of primary importance; the entire period is to be considered to ensure that consideration is given to the possibility of separate ratings for separate periods of time based on the facts found.  See Fenderson, 12 Vet. App. 119 (1999).

Evaluation of a disability includes consideration of the Veteran's ability to engage in ordinary activities, including employment, and the effect of symptoms on functional abilities.  38 C.F.R. § 4.10.

Lumbar Spine Degenerative Joint Disease

Service connection for the Veteran's degenerative joint disease of the lumbar spine was granted in the July 2008 rating decision, and an initial noncompensable rating was assigned under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242, effective January 1, 2008.  In the October 2009 rating decision the RO granted an increased rating of 10 percent, effective January 1, 2008.  In the April 2014 rating decision the RO granted an increased rating of 40 percent, effective December 7, 2013.

Diagnostic Code 5242 is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  38 C.F.R. § 4.71a, General Rating Formula (2015). 

Forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating; unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating; and unfavorable ankylosis of the entire spine warrants the maximum 100 percent rating.  Id.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury or surgical procedure.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 93 (30th ed., 2003).  Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).

The evidence of record does not support an initial rating in excess of 10 percent for the Veteran's lumbar spine degenerative joint disease prior to January 4, 2013.  However, in giving the Veteran the benefit of the doubt, a 40 percent rating is warranted as of January 4, 2013.  A rating in excess of 40 percent is not warranted at any time.  

The medical evidence of record contains a February 2008 VA examination report which reflects the Veteran's complaint of low back pain.  It was noted that he is a runner and the running aggravated his back.  He has never had surgery but he did have steroid injections in the past which were helpful.  The last injection was in 2003.  He uses a rolled towel or lumbar pillow for his office chair or when he is driving for comfort.  What aggravates his low back is long sitting and long running.  The Veteran described his pain as 5/10 in terms of severity but with a flare-up it can be an 8/10.  The pain is daily.  In the morning he is very stiff and then gets better with movement and position.  There is no bracing or use of assistive devices.  Examination revealed normal symmetry of the lumbar spine.  There was no radiation of pain and no problem with walking.  On examination there was no paraspinous muscle pain to palpations.  The only tender trigger point was directly over the spine at L1/L2/L3 levels but there were no spasms and movements were fluid without any splinting.  Range of motion testing revealed flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees bilaterally, and bilateral lateral rotation to 30 degrees.  With repetitive active range of motion he had no flare-up of pain.  He is independent as far as the impact of his back disability on his activities of daily living.  There is no effect on his job.  The major functional impact has been chronic low back pain.  There are no incapacitating episodes.  Neuromuscular sensory examination was normal as well.  

A July 2008 VA primary care initial visit reflects that the Veteran has chronic daily pain from his lumbar arthritis.  

An April 24, 2009 VA primary care note indicates that the Veteran reported daily chronic low back pain.  It is worse with prolonged sitting.  It was noted that he has a desk job and has to get up to stretch throughout the day.  He is taking Mobic, which helps but does not take the pain completely away.  He gets occasional radiation down his right leg.  It was noted that his pain is slowly progressive and while it does not currently prevent him from doing activities, he certainly has increased pain afterward.  He remains active, trying to exercise to maintain his back strength.  

An August 2009 VA physical therapy consult notes that the Veteran's back "has been progressively getting worse lately."  He tried steroid injections before and he obtained a little relief but now the pain has been constant and he has been having stinging sharp pain in the right lower extremity.  Muscle strength testing of the lower extremities was near full for the hips, knees, and ankles.  Range of motion of the lumbar spine was 75 degrees of flexion, 15 degrees of extension, 25 degrees of right lateral flexion, 20 degrees of left lateral flexion, 55 degrees of right lateral rotation, and 57 degrees of left lateral rotation.  

A November 2009 VA treatment record notes that on examination the Veteran had no deformity of the spine, full range of motion, and no focal bony pain on palpation throughout the spine.  

An April 2010 VA treatment record notes that the Veteran was seen for evaluation of  his back pain.  It was noted that he was doing well and still running.  The back pain was noted to be controlled with Mobic and home physical therapy.  

An April 2011 VA treatment record notes that the Veteran's back pain is stable with the Mobic.  

A December 2011 statement from the Veteran indicates that he performs household chores, snow shoveling, lawn mowing, vacuuming, and house cleaning, but that he gets fatigued due to his celiac disease and anemia.  

A January 4, 2013 VA treatment record notes that on examination there was no deformity of the spine, there was fair range of motion, and no focal bony pain on palpation throughout the spine.  

A December 2013 VA examination report notes that the Veteran described achy pain originating in the thoracic lumbar spine and radiating to the posterior aspect of the right lower extremity.  He described the pain as 10/10 at worst.  The pain is exacerbated by prolonged weightbearing and ambulation.  There is no surgical history.  The Veteran reported flare-ups of his back condition.  During a flare-up the Veteran has more pain.  Examination revealed forward flexion to 30 degrees with pain beginning at 30 degrees.  Extension was to 15 degrees with pain beginning at 15 degrees.  Right lateral flexion and left lateral flexion were each to 15 degrees with pain beginning at 15 degrees.  Right lateral rotation and left lateral rotation were each to 20 degrees with pain beginning at 20 degrees.  The Veteran was unable to perform repetitive testing with three repetitions.  The examination report notes that the Veteran does not have additional limitation in range of motion/functional loss/impairment following repetitive use testing.  There was localized tenderness or pain to palpation for joints and/or soft tissues of the thoracolumbar spine.  There was no guarding or muscle spasm.  Muscle strength testing was full for knee extension, ankle plantar flexion, ankle dorsiflexion and great toe extension bilaterally.  It was 4/5 (active movement against some resistance) for bilateral hip flexion.  There was no muscle atrophy.  Reflexes were normal for the knees and ankles.  Straight leg raising test was positive for both lower extremities.  There was no constant pain in either lower extremity, no paresthesias or dysesthesias in either lower extremity, no numbness in either lower extremity, and no intermittent pain in the left lower extremity.  However, there was moderate intermittent pain in the right lower extremity.  The examiner indicated that L2/L3/L4 nerve roots (femoral nerves) were involved on the right, but no nerves were involved on the left.  The examiner indicated that the radiculopathy on the right was moderate, but the left lower extremity was not affected.  The examiner indicated that there were no other neurologic abnormalities such as bowel or bladder problems or pathologic reflexes.  It was noted that the Veteran has intervertebral disc syndrome of the thoracolumbar spine and that he has had less than one week of incapacitating episodes during the past 12 months due to the intervertebral disc syndrome.  The Veteran does not use any assistive devices.  There are no scars and no vertebral fracture.  The lumbar spine degenerative joint disease impacts the Veteran's ability to work in that there is increased pain with prolonged weight-bearing and manipulation.  The examiner also stated that there is no additional limitation of motion due to pain during flare-ups or when the joint is used repeatedly over a period of time.  

The December 2013 VA addendum opinion, completed by an examiner who does not appear to have examined the Veteran or completed the December 2013 VA examination report, indicates that the Veteran does not actually have flare-ups of his lumbar spine disability.  The examiner also indicated that the Veteran does have functional loss after repetitive use testing.  It also notes that there is guarding or muscle spasms, but this does not result in abnormal gait or spinal contour.  It further notes that there is no radiculopathy, and there were no incapacitating episodes in the past 12- month period.  

In order to receive a rating in excess of 10 percent for the Veteran's lumbar spine degenerative joint disease based upon limitation of motion there must be a showing of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The medical evidence shows that at the February 2008 VA examination the Veteran had full flexion to 90 degrees and 300 degrees of combined range motion.  On repetitive use there was no flare-up of pain and there was no muscle spasm on examination.  In August 2009, flexion was to 75 degrees and combined range of motion was greater than 120 degrees.  Further, the November 2009 VA treatment record shows that the Veteran had full range of motion.  Additionally, April 2010 and April 2011 VA treatment records note that the Veteran was doing well and still running, and that he was stable, respectively.  As such, there is no evidence during this time period of forward flexion of the spine greater than 30 degrees but not greater than 60 degrees, combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

The evidence of record also does not show that the Veteran's lumbar spine degenerative joint disease causes a level of functional loss greater than that already contemplated by the assigned 10 percent rating prior to January 4, 2013.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2013).  Importantly, although there is evidence that the Veteran experienced pain rated at 5/10 and stiffness, the February 2008 VA examiner specifically found that there was no flare-up of pain on repetitive use of the joint.  Moreover, the remaining evidence shows that the Veteran was able to run, his lumbar spine degenerative joint disease did not prevent him from performing any activities of daily living, and he himself indicated (in a December 2011 statement) that he can perform household chores, snow shoveling, lawn mowing, vacuuming, and house cleaning, and that he only got tired from his celiac disease and anemia, and not because of his lumbar spine disability.  Therefore, the evidence tends to show that any additional loss of motion due to flare-ups or repetitive use is contemplated by the 10 percent rating assigned during this time period.  See id.; see also 38 C.F.R. § 4.71a, General Rating Formula; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In sum, the record does not establish the existence of functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 beyond that contemplated in the assigned rating prior to January 4, 2013.

The Board notes that the Veteran is currently in receipt of a 40 percent rating as of December 7, 2013, the date of the VA examination which the RO felt showed a higher rating was warranted.  The Board notes that the December 7, 2013 VA examination does show that a 40 percent rating is warranted based upon limitation of motion to 30 degrees.  However, the Board finds that, in giving the Veteran the benefit of the doubt, it is at least as likely as not that the 40 percent rating is warranted as of the January 4, 2013, VA treatment record showing fair range of motion.  Clearly, "fair" range of motion is not defined, but in light of the other evidence of record and the subsequent December 2013 VA examination report showing flexion limited to 30 degrees, the Board finds that it is appropriate to interpret the fair range of motion as a significant decrease in range of motion from the "full range of motion" described in the November 2009 VA treatment record.  Importantly, there is no medical evidence in which to determine the Veteran's range of motion between the January 4, 2013, VA treatment record and the December 2013 VA examination.  As such, the Board finds that a 40 percent rating is warranted as of January 4, 2013.  

A rating in excess of 40 percent is not warranted as of January 4, 2013, however.  In this regard, even considering the Veteran's inability to do three repetitions at the December 2013 VA examination and the additional pain and less movement than normal found in the December 2013 addendum opinion report, the Veteran's entire thoracolumbar spine is not unfavorably ankylosed.  Similarly, the entire spine is not unfavorably ankylosed.  The Veteran retains useful motion of his spine.  38 C.F.R. § 4.71a, General Rating Formula; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In sum, the record does not establish the existence of functional loss for the purposes of 38 C.F.R. §§ 4.40 and 4.45 beyond that contemplated in the assigned 40 percent rating for this time period.

The provisions of 38 C.F.R. § 4.71a indicate that intervertebral disc syndrome should be evaluated under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  However, the February 2008 VA examiner indicated that the Veteran did not experience any incapacitating episodes.  The December 2013 VA examiner indicated that the Veteran experiences one week of incapacitating episodes.  Thus, the Veteran cannot receive a rating in excess of the currently assigned ratings for his degenerative joint disease of the lumbar spine based upon incapacitating episodes at any point during the initial evaluation period.

Under the General Rating Formula for Diseases and Injuries of the Spine, Note (1) specifies that any associated objective neurologic abnormalities, to include radiculopathy, should be separately evaluated under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).  The medical evidence reflects that on April 24, 2009 the Veteran first reported complaints of occasional radiation down his right leg.  The August 2009 VA treatment record reflects stinging sharp pain in the right lower extremity.  The December 2013 VA examination reflects that the Veteran has radiculopathy in the right lower extremity.  None of the medical evidence shows any radiculopathy findings or complaints in the left lower extremity and the Veteran has not specifically alleged that a separate rating is warranted for left lower extremity neurological impairment due to his service-connected back disability.  Although the December 2013 VA examination report reflects positive straight leg test on the left, no diagnosis specific to the left lower extremity has ever been rendered.  Importantly, the December 2013 VA examiner specifically indicated that the Veteran had no left lower extremity neurological impairment.  As such, a separate compensable rating for right lower extremity impairment is not warranted. 

The December 2013 examiner further indicated that there were no other neurologic signs such as bowel or bladder problems or pathologic reflexes.  Therefore, there is evidence of neurological impairment in the right lower extremity but not the left lower extremity.  As the December 2013 VA examiner indicated that the right lower extremity was moderate in nature, the Board finds that a separate 20 percent rating is warranted for right lower extremity radiculopathy.

In sum, the Board notes that the evidence shows that a rating in excess of 10 percent for degenerative joint disease of the lumbar spine is not warranted prior to January 4, 2013, and a rating in excess of 40 percent is not warranted as of January 4, 2013.  See Fenderson, 12 Vet. App. 119, 126 (1999).  Additionally, a separate 20 percent rating is warranted as of April 24, 2009 for radiculopathy of the right lower extremity due to his service-connected lumbar spine degenerative joint disease.  

As the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent for degenerative joint disease of the lumbar spine prior to January 4, 2013 or for a rating in excess of 40 percent beginning January 4, 2013, there is no doubt to be resolved.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In reaching this conclusion, the Board acknowledges the Veteran's belief that his degenerative joint disease of the lumbar spine is more severe than the currently assigned 10 percent rating prior to January 4, 2013, and higher than the 40 percent rating assigned as of that date.  In this regard, the Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology and the Board has addressed the Veteran's reported symptoms, the Board finds that the medical evidence of record is more persuasive regarding whether he is entitled to a higher disability rating in accordance with the schedular criteria.  The VA examiners considered the Veteran's reported symptoms and provided the clinical findings to rate the Veteran's lumbar spine disability with respect to the rating criteria.  Therefore, the Board finds that the medical evidence is more persuasive than the Veteran's own statements regarding his increased lumbar spine symptomatology.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).


Celiac Disease

The Veteran's celiac disease is rated as noncompensable prior to December 30, 2011 and as 10 percent disabling beginning on December 30, 2011, pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7399-7319.  Under 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first with the numbers of the most closely related body part and "99."  Diagnostic Code 7319 pertains to irritable colon syndrome.

Diagnostic Code 7319 pertains to a disability similar to the one at issue and provides specific guidance as to how symptoms of this disability are to be evaluated.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated by analogy under Diagnostic Code 7319.  38 C.F.R. § 4.20.

Under Diagnostic Code 7319, a noncompensable rating is warranted for mild irritable bowel syndrome, with disturbances of bowel function with occasional episodes of abdominal distress.  A 10 percent disability rating is warranted for moderate irritable bowel syndrome with frequent episodes of bowel disturbance and abdominal distress.  A maximum schedular 30 percent disability rating is warranted for severe irritable bowel syndrome with diarrhea or alternating diarrhea and constipation with more or less constant abdominal distress.  Diagnostic Code 7319. 

The evidence of record includes a February 2008 VA examination report which notes that because of his celiac disease he avoids wheat products.  He has no problems if he watches his diet.  He is not taking any medications.  He has no nausea or vomiting complaints and no bowel changes.  

An April 2009 VA examination report notes that the Veteran has no problems with his celiac sprue.  He is mostly following his diet and feels well overall.  The assessment was celiac disease, stable.  

A December 2011 statement from the Veteran indicates that the Veteran feels bloating regularly which results in feeling sluggish at work.  

A December 2011 VA examination report reflects a diagnosis of celiac disease.  The Veteran does not require continuous medication for control of the condition.  What is needed to control the condition is a gluten free diet and iron supplements.  The Veteran has never had surgery for an intestinal condition.  The Veteran has anemia, fatigue, and a bloating feeling in his abdomen without distension as a result of his intestinal condition.  The Veteran has episodes of bowel disturbances with abdominal distress or exacerbations or attacks of the intestinal condition.  The Veteran has frequent episodes of bowel disturbance with abdominal distress.  There are also episodes of exacerbations and/or attacks of the intestinal condition.  A typical exacerbation or attack is feelings of abdominal bloating daily.  In the past 12 months there have been three such exacerbations.  The Veteran does not have weight loss attributable to an intestinal condition.  The Veteran does not have malnutrition, serious complications or other general health effects attributable to the intestinal condition such as health only fair during remissions, general debility, serious complication such as liver abscess or malnutrition.  The Veteran does not have benign or malignant neoplasm or metastases.  The Veteran does not have any scars related to his celiac disease.  The examiner opined that the intestinal condition does not impact the Veteran's ability to work.  

A January 2012 statement from the Veteran's wife indicates that the Veteran feels bloated after eating or drinking even small amounts.  He has weekly complaints of feeling sluggish.  He often complains of feeling wiped out after doing chores.  

An October 2012 VA treatment record notes no unintentional weight loss.  It was noted that the last month or two he has had intermittent diarrhea and constipation, bloating and lethargy.  

An April 2013 from the Veteran's wife indicates that the Veteran has now been experiencing frequent bouts of diarrhea and constipation.  His diarrhea often affects decisions to go places away from home and the constipation causes him to be uncomfortable.  He has missed work or had to leave when experiencing an episode of diarrhea.  He has daily complaints of feeling bloated after eating or drinking even small amounts.  He has weekly complaints of feeling run down and sluggish.  

A May 2013 VA treatment record notes that the Veteran has had no change with regard to his gastrointestinal symptoms.  He still has a lot of bloating and early satiety with alternating diarrhea and constipation.  

An August 2013 VA examination report reflects a diagnosis of celiac disease.  The Veteran reported complaints of chronic abdominal pain since 2001.  The Veteran also complained of diarrhea alternating with constipation, bloating, and abdominal pain.  The Veteran reported that he was first diagnosed with gastroenteritis and then subsequently with celiac sprue disease.  The Veteran does not take continuous medication to control the celiac disease.  He has not had any surgery either.  The examiner noted that the Veteran he has frequent episodes of bowel disturbance with the abdominal distress.  The Veteran does not have weight loss attributable to an intestinal condition.  The Veteran also not have malnutrition, serious complications or other general health effects attributable to the intestinal conditions such as general debility, healthy only during remissions or complications such as liver abscess.  The Veteran does not have a benign or malignant neoplasm or metastases related to any diagnosis.  The Veteran does not have any scars related to any intestinal condition.  The Veteran's celiac disease cause flare-ups that may necessitate absences from work or decreased productivity.  

A December 2013 VA examination report notes that the Veteran presented with a complaint of recurrent abdominal pain, pyrosis, and chronic diarrhea since 2001.  He described episodes of recurrent bloatiness, early satiety, and bouts of constipation alternating with diarrhea.  The Veteran takes Omeprazole 20 mg.  The examiner noted that the Veteran has continuous abdominal pain. It was noted that the Veteran has two incapacitating episodes a year and the average duration of the incapacitating episodes are 1 to 9 days.  It was noted that the Veteran does not have hypertrophic gastritis, postgastrectomy syndrome, vagotomy with pyloroplasty or gastroenterostomy.  It was also noted that the Veteran does not have any scars related to any disability.  It was noted that the Veteran's disability impacts the Veterans ability to work in that it causes increased pain and diarrhea leading to missed work days.  

After reviewing the medical evidence of record, the Board finds that an initial compensable rating is not warranted prior to December 30, 2011.  However, in giving the Veteran the benefit of the doubt, a 30 percent rating is warranted as of December 30, 2011.  In this regard, the medical evidence shows that, essentially, prior to December 30, 2011 the Veteran's celiac disease was basically asymptomatic and controlled well through diet.  Such evidence showing that the Veteran was asymptomatic indicates that a noncompensable rating is warranted prior to December 30, 2011.

However, as of December 30, 2011, the Veteran began having frequent episodes of bowel disturbance with abdominal distress and exacerbations and/or attacks of the intestinal condition, which consists of feelings of abdominal bloating daily.  Moreover, the evidence reflects that in October 2012 there was intermittent diarrhea and constipation, bloating and lethargy.  In April 2013 the Veteran's wife indicated that the Veteran had frequent bouts of diarrhea and constipation, as well as daily complaints of feeling bloated after eating or drinking small amounts.  The August 2013 VA examination report reflects complaints of diarrhea alternating with constipation, bloating, and abdominal pain.  In addition, the examiner indicated the presence of frequent episodes of bowel disturbance with the abdominal distress.  The December 2013 VA examination report reflects that the Veteran has continuous abdominal pain; it was noted that the Veteran has two incapacitating episodes a year and the average duration of the incapacitating episodes are 1 to 9 days.  

The Board finds that, as of December 30, 2011, a higher 30 percent rating is warranted.  In this regard, the Board essentially finds that as of this date, the Veteran has experienced diarrhea, constipation, and daily bloating and abdominal distress.  The evidence is thus at least evenly balanced as to whether the Veteran's symptoms have more nearly approximated severe irritable bowel syndrome with diarrhea and more or less constant abdominal distress.  As such, the criteria for a 30 percent rating pursuant to Diagnostic Code 7319 have been met.  38 U.S.C.A. § 5107(b).  As this is the maximum schedular rating under the most analogous diagnostic code, and there is no other potentially applicable diagnostic code with a higher rating, discussion of whether a higher schedular rating is warranted is unnecessary.

In reaching this conclusion, the Board acknowledges the Veteran's belief that his celiac disease is more severe than the currently assigned noncompensable rating prior to December 30, 2011, and higher than the 30 percent rating assigned as of that date.  In this regard, the Board must consider the entire evidence of record when analyzing the criteria laid out in the ratings schedule.  While the Board recognizes that the Veteran is competent to provide evidence regarding his symptomatology and the Board has addressed the Veteran's reported symptoms, the Board finds that the medical evidence of record is more persuasive regarding whether he is entitled to a higher disability rating in accordance with the schedular criteria.  The VA examiners considered the Veteran's reported symptoms and provided the clinical findings to rate the Veteran's celiac disease with respect to the rating criteria.  Therefore, the Board finds that the medical evidence is more persuasive than the Veteran's own statements regarding his increased celiac disease symptomatology.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

Other Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2015).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The Board finds that the schedular ratings for the Veteran's service-connected lumbar spine degenerative joint disease and celiac disease are adequate.  Ratings in excess of the assigned rating are provided for higher levels of severity of the disabilities, but for certain manifestations which the medical evidence reflects are not present in the Veteran's clinical picture.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.  In sum, the record does not reflect that the Rating Schedule is inadequate to contemplate the manifestations of his disability.  Moreover, there is no evidence of hospitalizations or marked interference with employment due to the disabilities.  While the record does reflect some evidence of interference with employment, it does not reflect marked interference and the Veteran has not alleged that he experiences marked interference with employment.  In his January 2012 statement he indicated that at work he often feels lethargic and sleepy due to his celiac disease and anemia.  In an April 2013 statement his wife indicated that he has missed work and has had to leave when he has episodes of diarrhea.  There are no allegations of any interference with work as a result of the lumbar spine disability.  The VA examinations reflect that the Veteran has increased pain with prolonged weightbearing and ambulation due to his lumbar spine disability and increased pain and diarrhea leading to missed work days.  However, this amount of interference is contemplated by the assigned ratings, and does not amount to marked interference.  Thus, no extraschedular referral is required.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In denying the Veteran's claims for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that his service-connected lumbar spine degenerative joint disease and/or celiac disease renders him totally unemployable.  Instead, the record reflects that the Veteran is currently employed.  Accordingly, the Board concludes that a claim for TDIU has not been raised.

II.  Service Connection for Leg Length Discrepancy

Legal Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service- connected condition, a veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to implement the holding in Allen; however, under the facts of this case the regulatory change does not impact the outcome of the appeal.  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

The Veteran claims that service connection is warranted for leg length discrepancy because it began in service.  He has also argued that it is due to his service-connected lumbar spine degenerative joint disease and bilateral hip disabilities. 

A review of the record shows that leg length discrepancy was not noted on the service entrance examination.  The service treatment records, particularly ones dated in March 2004, August 2005, April 2006, May 2007 and June 2007, variously reflect that the Veteran's right leg is 2 cm shorter than his left leg, and that he used orthotics for the leg length discrepancy.  His June 2007 separation examination report of medical history also reflects that he was prescribed orthotics for leg length discrepancy.  

The post service medical evidence includes a December 2013 VA examination report which notes that the leg length discrepancy is at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the service treatment records show a diagnosis and treatment for a leg condition while the Veteran was still in service.  

The record also contains a December 2013 VA addendum opinion which contains an opinion regarding the Veteran's leg length discrepancy.  Initially, the Board notes that the addendum opinion indicates that the December 2013 examination report's opinion was entered in error.  The addendum report states that it is less likely than not that the Veteran's leg length discrepancy is related to, caused by, or permanently aggravated by the Veteran's active service or his service-connected lumbar spine or hip disabilities.  The examiner noted that there is no objective evidence of injury or trauma during service that had an end result of a shorter leg.  In addition, the examiner noted that lumbar degenerative joint disease and hip tendonitis are not medically associated with a permanently shortened leg; this is not supported by the medical literature.  Therefore, the examiner felt that the leg length discrepancy is felt to have been present prior to service.  

The Board finds that the evidence is at least in equipoise with respect to whether the leg length discrepancy is etiologically related to service.  In this regard, there are two medical opinions, one in favor of the claim, and one against the claim.  The opinion in favor of the claim is based upon the inservice diagnosis and treatment for the Veteran's leg length discrepancy.  The opinion against the claim is based upon the lack of objective evidence of any injury or trauma during service that had an end result of a shorter leg.  Importantly, the Veteran's claim is not based upon any inservice injury that resulted in the leg length discrepancy.  However, the record very clearly reflects that he was an avid distance runner during service.  Notably, service treatment records dated in July 2004 reflect that he was an avid runner and was increasing his mileage in preparation for a marathon.  The examiner did not take this into account in rendering the opinion.  

With regard to the opinion that the leg length discrepancy was present prior to service, the Board notes that the service entrance examination report does not reflect any leg length discrepancy; therefore, the Veteran is entitled to the presumption of soundness with regard to any leg length discrepancy. 

38 U.S.C.A. § 1111 sets forth governing principles relating to the presumption of a Veteran's soundness of condition upon entry to service.  It provides that "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  38 U.S.C.A. § 1111.

The implementing regulation, 38 C.F.R. § 3.304(b), similarly provides that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  A history of preservice existence of a disease or injury recorded at the time of examination does not constitute a notation of such a malady, but instead, must be considered with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1). 

A veteran thus enjoys an initial presumption of sound condition upon service entry if the enlistment records do not reflect that a veteran has a disease or injury that subsequently becomes manifest during service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting condition is noted upon entry to service, the veteran is presumed to have been sound upon entry," but that "if a preexisting disorder is noted upon entry to service, the veteran cannot bring a claim for service connection for that disorder"). 

Such an initial presumption, however, is not absolute and may be rebutted.  Wagner, 370 F.3d at 1096-1097.  Section 1111 permits VA to overcome the presumption of soundness upon a two-prong showing by clear and unmistakable evidence of both a preexisting condition and a lack of inservice aggravation to overcome the presumption of soundness for service.  Id.  If the government fails to demonstrate either prong, the rebuttal fails and the soundness presumption remains.  Id.  (recognizing that the government's failure to rebut the soundness presumption means that the veteran's claim is one for direct service connection); see also Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The government's "burden of proof is a formidable one,"  Id., and it "means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999); accord Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) (noting that "[t]he clear-and-unmistakable-evidence standard is an 'onerous' one"). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994). 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Regarding whether the presumption of soundness may be rebutted in this case, the December 2013 addendum opinion report indicates that the examiner felt that the leg length discrepancy was present prior to service.  The Board does not find this to be clear and unmistakable evidence that the disability existed prior to service.  If anything, it only rises to the level of at least as likely as not that it existed prior to service.  This is not sufficient for a finding of clear and unmistakable evidence.  

Having not rebutted the presumption of soundness, the Veteran is presumed sound as to his leg length discrepancy condition at service entrance and the claim proceeds on a direct service incurrence basis.

As noted above, the Veteran was diagnosed with leg length discrepancy in service,  and he was treated for such with orthotics.  The Veteran is currently diagnosed with leg length discrepancy and although there is are opinions both for and against the claim, neither rationale is more convincing than the other.  Thus, the Board finds that in giving the benefit of the doubt to the Veteran, service connection has been established for leg length discrepancy

Although the Board could remand for another nexus opinion regarding the etiology of the Veteran's leg length discrepancy, the Board finds that the medical evidence is sufficient to decide the Veteran's claim.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Here, the Board finds that the medical evidence, consisting of the VA addendum opinion against the claim and the VA opinion in favor of the claim, is at least in equipoise as to whether the Veteran's leg length discrepancy is related to service.  Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board will grant service connection for leg length discrepancy.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating in excess of 10 percent for lumbar spine degenerative joint disease for the time period prior to January 4, 2013 is denied.

Entitlement to an initial rating of 40 percent but no higher for lumbar spine degenerative joint disease for the time period beginning January 4, 2013 is granted, subject to the criteria governing the payment of monetary benefits.

Entitlement to a separate 20 percent rating for right lower extremity radiculopathy as of April 24, 2009 is granted, subject to the criteria governing the payment of monetary benefits.  
Entitlement to an initial compensable rating for celiac disease prior to December 30, 2011 is denied.

Entitlement to an initial rating of 30 percent but no higher for celiac disease beginning on December 30, 2011 is granted, subject to the criteria governing the payment of monetary benefits. 

Entitlement to service connection for leg length discrepancy is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran claims that he is entitled to service connection for a gastrointestinal disability which has been characterized as both gastroenteritis and as GERD.  He feels that it may be secondary to his celiac disease.  In an April 2013 statement the Veteran's wife noted that in August 2012 the Veteran was diagnosed with acid reflux and that it may be due to his celiac disease.  

The Board notes that when determining service connection, all theories of entitlement, direct and secondary, must be considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004).  

A November 2012 VA treatment record notes that the Veteran has reflux with regularity.  It was noted that the Veteran's medication helped but the cough/urge to cough remains.  

A January 2013 VA treatment record notes that the Veteran had a history of GERD for one year with recent increase in symptoms.  The Veteran reported epigastric burning one hour after eating.  His last endoscopy done in 2009 revealed some inflammation.  

A March 2013 VA treatment record notes that the Veteran had been struggling with some gastrointestinal symptoms which included an increase of GERD.  It was noted that an EGD from January 2013 showed some inflammation.  

A December 2013 VA examination report notes that the claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that a review of the medical records indicates a diagnosis and treatment of a stomach condition in 2007 which the Veteran was still in service.  

The December 2013 VA addendum opinion reflects that the December 2013 VA opinion was entered in error.  The examiner opined that it is less likely than not that the Veteran's GERD is related to, caused by, or permanently aggravated by the Veteran's active service or the Veteran's service-connected celiac disease.  The examiner reasoned that celiac disease is not related to GERD; it does not cause or aggravate GERD.  The medical literature does not support this.  The examiner also noted that the Veteran had a normal upper GI endoscopy during service in September 1992; there was no evidence of mucosal injury of the esophagus or stomach.  In addition, a motility study was performed in September 1992 which was also completely normal; the gastroenterologist determined that the Veteran did not have any pathology of the stomach or esophagus.

A review of the service treatment records reflects that the Veteran was seen many times during service with symptoms of reflux, an urge to cough, and feeling a knot/lump in his throat.  Service treatment records dated in December 1991, January 1992, June 1992, September 1992, December 2001, July 1996, and April 2007 reflect such symptoms.  Additionally, a June 2006 service treatment record notes that the Veteran denied dysphagia and heartburn except with occasional specific foods.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

While the December 2013 VA opinion is in favor of the claim, it is unclear what stomach condition was diagnosed and what stomach condition was referred to in the service treatment records.  Notably, the Veteran had celiac disease in service and is service connected for this disability.  As such, the opinion is too vague and is inadequate for adjudication purposes.  

Additionally, the December 2013 addendum opinion is based upon an incomplete review of the service treatment records, as it does not refer to any service treatment records after 1992.  Therefore, it does not contain an adequate rationale for the opinion.  Consequently, a remand is required for a medical opinion based upon an accurate review of the Veteran's documented medical history and one that includes a complete rationale.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination in order to determine the nature and etiology of any currently present gastrointestinal disability, to include gastroenteritis and/or GERD.  Any indicated evaluations, studies, and tests should be conducted.

The examiner must review the claims file, and then examiner must provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any current gastrointestinal disability, to include the currently diagnosed GERD, is etiologically related to service, or is caused or aggravated (permanently increased in severity beyond the normal progression of the disease) by the Veteran's service-connected celiac disease.

The examiner must discuss the VA treatment records showing the Veteran's complaints of a cough where the urge was greater than the actual cough in April 2007, the December 2001 VA treatment record noting complaints of reflux, the June 1996 service treatment record noting complaints of dysphagia and throat irritation, the service treatment records dated from December 1991 to September 1992 reflecting complaints of a lump in his throat, and a June 2006 service treatment record which notes that the Veteran denied dysphagia and heartburn except with occasional specific foods. 

A complete rationale must be provided.

2.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


